DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant has amended claims 4 and 11 to state that the vibration dampener is curvilinear, rectangular, square or a polygon in shape.  The disclosure does not support the newly amended shapes and therefore, they are considered new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over patent application publication US 2012/0119467 A1 to Svihla, in view of patent number US 4,773,668 to Muonro.

Regarding claims 1 – 4, 15 and 16 Svihla discloses a hitch vibration dampener assembly, comprising: 
	[Claim 1] a hitch platform (support member 4) having a shank tube portion (support tube 12) configured for telescoped engagement within a receiver tube attached to a vehicle (receiver, Paragraph [0039]), a channel portion (U-shaped connection bracket 14) including a recessed column perpendicularly disposed between opposed 
	a tow mount member (ball mount member 6) having a distal end (coupling base 28) configured for detachable mounting of a tow accessory (hitch ball assembly 10), wherein the tow mount member includes a base portion extended from the distal end of the tow mount member, wherein the base portion has a planar back surface with at least one through hole (height adjustment orifices 26) in a rear portion opposed to the distal end, wherein the at least one through hole is configured for aligned correspondence with the aligned pairs of side holes disposed in the opposed flanges, and wherein the rear portion has a planar back surface (See Fig. 2, bolts 40 through holes , Figs. 3 and 4 see flat surfaces of bracket 14 and drop tube 22), and 
	at least one elongated pin (bolts 40) configured for coupling the through hole of the base portion between the aligned pair of side holes (bolt orifices 20).

	Svihla does not disclose:
	[Claim 1] the tow mount member includes a vibration dampener pad affixed in abutted alignment to the planar back surface of the base portion such that the vibration dampener pad moves in tandem with the tow mount member and such that locked engagement of the at least one elongated pin with the aligned pair of the side holes compresses the vibration dampener pad upon the recessed column of the channel portion;
	[Claim 2] wherein the vibration dampener pad includes a rubber material;
	[Claim 3] wherein the vibration dampener pad includes an elastomer material;

	However, Muonro discloses a towing hitch having a vibration dampener pad (shock absorbing pad 32) of rubber material (mounted to a back surface (pin 30) for vibration dampening (Col. 1, Lns. 19 – 22 and Col. 2, Lns. 44 – 49) and compressing the resilient block (32).  Although, Muonro does not explicitly teach the pad is abutted in alignment with the planar back surface to move in tandem with it for dampening because the pad is on a circular pin (30) due to its shape, Muonro does teach providing a dampening pad between two moving components of a hitch in order to reduce noise and movement.  The shape of the abutment is does not patentable distinguish the claim of the prior art.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide the dampening material disclosed by Muonro between the components of Svihla, abutting the planar surfaces, to reduce noise and vibrations as a result of movement between the components.

	Muonro does not explicitly disclose a circular vibration dampener. However, the courts have held that changes in shape are also obvious when there is no specific design advantage when the different shape is used. (MPEP 2144.04 (IV)(B) Therefore, it would have further been obvious to one of ordinary skill in the art, before the effective filing date, to try a generally circular vibration dampener with the Svihla invention as a commonly available and easily accessible shape of rubber dampening material.


	a tow mount (mounting base plate 24) having a distal portion configured for detachable mounting of a tow accessory,
	a base portion (drop tube 22) extending from the distal portion configured for detachable mounting of a tow accessory, wherein the base portion has a planar back surface and two through holes (height adjustment orifices 26)

However, Svihla does not disclose:
	a vibration dampener pad affixed in abutted alignment to the planar back surface of the base portion, wherein at least a portion of the vibration dampener pad is positioned at a mid-point between the two through holes, wherein coupled engagement of an elongate pin with the corresponding through holes of the tow mount member securely compresses the vibration dampener pad upon recessed column of a channel portion of a tow hitch platform.
	However, Muonro discloses a towing hitch wherein:
	a vibration dampener pad (block 32) affixed in abutted alignment to a planar back surface of the base portion. wherein at least a portion of the vibration dampener pad is positioned at a mid-point between the two through holes, wherein coupled engagement of an elongate pin with the corresponding through holes of the tow mount member securely compresses the vibration dampener pad upon recessed column of a channel portion of a tow hitch platform.



Claim 16 includes similar limitations to that of rejected independent claims 1 and 15, and by disclosing the apparatus, Svihla and Muonro together disclose the method of assembling and use.  Therefore, claim 16 is also rejected.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Svihla and Muonro, and further in view of patent document number CN 102131137 A to Collins.

Regarding claims 5 and 6, Svihla, modified by Muonro, discloses the hitch vibration dampener assembly of claim 1, but they do not further disclose:
	[Claim 5] a metal screw for affixing the vibration dampener pad to the base portion of the tow mount member; and
	[Claim 6] the vibration dampener pad is fused to the base portion of the tow mount member.
.

Allowable Subject Matter
Claims 7 — 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding claim 7, Svihla, modified by Muonro, discloses the hitch vibration dampener assembly of claim 1, but does not further disclose the elongated pin has a clip hole proximate to a throughput end and further comprising a locking clip wherein securing the locking clip into the clip hole when the elongated pin is coupled with the aligned pair of side holes and the corresponding through hole of the base portion securely locks the hitch platform and the tow mount member. Regarding claims 8, Svihla, modified by Muonro, disclose the hitch vibration dampener assembly of claim 1, but does not teach wherein the at least one through hole comprises two through holes spaced apart for aligned coupled engagement with corresponding aligned pairs of the 

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. 
	Applicant has amended claims 1, 4 – 9 and 11 – 16 to address the 35 USC 112 issues and an attempt to define over the prior art of record.  In the interview held November 23, 2021 proposed claim amendments were reviewed and it was determined that they overcame the Muonro reference.  However, on closer look at the claim amendments, the Svihla, in view of Muonro are still considered to disclose the claimed hitch vibration dampener.  Svihla discloses all of the claimed hitch structure of independent claims 1, 15 and 16.  Muonro discloses placing a rubber/ elastic dampener between the channel member and the mount member to dampen vibrations and reduce noise.  The only difference being that the shape on which the dampening pad of Muonro is affixed, is circular.  Since, Svihla discloses the flat planar interfacing surfaces, Muonro discloses the dampener pad, and affixing a dampener pad between two flat surfaces is a standard method of dampening, then affixing a dampener pad between the flat .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                  

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611